73 F.3d 362NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
L.K. COMSTOCK & COMPANY, INC., Plaintiff-Appellee, Cross-Appellant,v.BECON CONSTRUCTION COMPANY, INC., Defendant-Appellant, Cross-Appellee.
Nos. 94-6202, 94-6204.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1995.

Before:  ENGEL, MILBURN, and NORRIS, Circuit Judges.
PER CURIAM.


1
Defendant Becon Construction Company, Inc.  ("Becon") appeals and plaintiff L.K. Comstock & Co., Inc.  ("Comstock") cross-appeals the district court's entry of final judgment in this action arising out of the interpretation of a subcontract between Comstock, the subcontractor, and Becon, the general contractor, for construction work on the Toyota Automotive Assembly Plant in Georgetown, Kentucky.  On appeal, the issues raised by Becon are (1) whether the special master and the district court erred in concluding that Becon could not use the "fair value" option under Article 4.C of the subcontract General Conditions provisions to determine the amount to be paid to Comstock for installation of pipe supports, (2) whether the special master and the district court erred in concluding that page 17-2 of the MCAA Manual sets forth "installation unit rates" within the meaning of Article 5.3 of the subcontract, and (3) whether the special master and the district court erroneously concluded that pipe supports are "light iron" as defined on page 17-2 of the MCAA Manual.  On cross-appeal, the issue presented by Comstock is whether the district court erred in striking Comstock's jury trial demand as to count 17 of its complaint.


2
After hearing the arguments of counsel and having duly considered the entire record and the briefs of the parties, we AFFIRM the district court as to the three issues raised by Becon in its appeal for the reasons stated in the special master's findings of fact and conclusions of law filed on December 28, 1993, and the district court's opinion and order adopting the special master's findings of fact and conclusions of law filed on April 22, 1994.  Further, because we have affirmed the district court's judgment in favor of Comstock, Comstock's cross-appeal is hereby DISMISSED.